IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 24, 2009
                               No. 08-40870
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

RODOLFO JASSO-PANTOJA,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 7:08-CR-545-ALL


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Rodolfo Jasso-Pantoja (Jasso) appeals the 46-months sentence imposed
following his guilty plea conviction for being illegally present in the United
States after having been deported.      Jasso argues that the district court
committed reversible procedural error by failing to provide an adequate
explanation of the within-guidelines sentence in light of the nonfrivolous




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40870

arguments for a sentence below the Guidelines. He asserts that review should
be de novo.
      Jasso did not preserve the error he now seeks to raise on appeal. See
United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
Accordingly, review is for plain error. Id. To show plain error, Jasso must show
a forfeited error that is clear or obvious and that affects his substantial rights.
Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If Jasso makes such a
showing, this court has the discretion to correct the error but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
      Even assuming that the district court failed to adequately explain the
sentence imposed, Jasso cannot demonstrate plain error.           See Mondragon-
Santiago, 564 F.3d at 364-65. Jasso’s 46-month sentence is within the advisory
guidelines range. Furthermore, he fails to show that an explanation for his
sentence would have changed his 46-month sentence. Thus, Jasso has failed to
show that his substantial rights were affected. See id.
      AFFIRMED.




                                         2